DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 4/21/2021 in which claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
aA request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because 
The claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining and identifying entities from both structured and unstructured data, analyzing the entities through a knowledge graph, determining a probability that entities are the same based on the analysis, and performing some action based on the determination.  This judicial exception is not integrated into a practical application because it covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processors” or “memories”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the “determining” step in the context encompasses a user manually deciding how similar two items are based on the relationships they share.  Accordingly, the claim recites an abstract idea.
	The claim generally requires data to be received.  The data is then analyzed with a knowledge graph to identify characteristics.  There is also a training algorithm or model used in order to accurately determine if two entities in the data are associated.  This could be a mental process since the mind can take in data, analyze the data, and make a conclusion based on a learned method or model.
	The claim is also not integrated into a practical application because “training… an entity resolution model” in order to determine that an entity is associated with a second entity based on a probability is a limitation that can still be practically be performed the 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the determination step amounts to no more than mere instructions to apply the exception using a generic computer component.  Although the limitation for identifying relationships using a machine learning technique, this is also insufficient to amount to significantly more than the judicial exception because this is also recited at a high level of generality.  There’s also no instruction on how the machine learning technique develops to properly identify the relationships.  Furthermore, learning techniques and models in general can be performed in the mind.  Obvious examples are that we learn through experience.  Therefore, a general recitation of a machine learning technique is a mere instruction to apply an exception in at a high level of generality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.
	Similar claims 8 and 15 are rejected for similar reasons.

Dependent claims go into further detail about analysis of relationships between the entities using a knowledge graph as well as applying a threshold to determine a probability for how similar the entities are to each other.  However, these are further mental processes that don’t amount to significantly more than the judicial exception of a mental process which is an abstract idea.
Other dependent claims go into detail about what kind of sources are used as well as using a machine learning model.  However, these do not amount to significantly more than the judicial exception of a mental process which is an abstract idea either since one can be trained with examples to perform a mental process more efficiently using various sources.

Claim 2 is dependent on claim 1 and includes all limitations of claim 1.  Claim 2 also includes a clarification for unstructured data, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 12 and 13 are rejected for similar reasons.

Claim 3 is dependent on claim 1 and includes all limitations of claim 1.  Claim 3 also includes a limitation for an entity recognition model which is trained using machine learning, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claim 10 is also rejected for similar reasons.  Similar claims 9-11, and 20 are rejected for similar reasons.

Claim 4 is dependent on claim 1 and includes all limitations of claim 1.  Claim 4 also includes a clarification for structured data to include data from a data structure that is associated with a characteristic of the unstructured data, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 5 is dependent on claim 1 and includes all limitations of claim 1.  Claim 5 also includes a clarification for determining the probability with linking and weighting associated with links, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 6 is dependent on claim 1 and includes all limitations of claim 1.  Claim 6 also includes a clarification for performing the action including sending information identifying the probability, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  

Claim 7 is dependent on claim 1 and includes all limitations of claim 1.  Claim 7 also includes a clarification for performing the action including satisfying a threshold, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.  Similar claims 9, 14, and 18 are rejected for similar reasons.

Claim 16 is dependent on claim 15 and includes all limitations of claim 15.  Claim 16 also includes a clarification for calculating a probability based on representations of the set of characteristics, the entity and other entity, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 19 is dependent on claim 15 and includes all limitations of claim 15.  Claim 19 also includes a clarification for obtaining unstructured data with a web crawler, but doesn’t add significantly more than the judicial exception, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. US 9535902 B1 (hereinafter referred to as “Michalak”) in view of Boxwell et al US 20190108226 A1 (hereinafter referred to as “Boxwell”).

As per claim 1, Michalak teaches:
A method, comprising: 
receiving, by a device, unstructured data (Michalak, column 1, lines 40-50 –; 
identifying, by the device, a first plurality of entities in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
identifying, by the device, first relationships associated with the first plurality of entities using an entity relation model (Michalak, column 6, lines 1-5 – an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data); 
receiving, by the device, structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data); 
identifying, by the device, a second plurality of entities in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
identifying, by the device, second relationships associated with the second plurality of entities using the entity relation model (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured ; 
generating, by the device, a knowledge graph that is representative of the first plurality of entities(Michalak, column 5, lines 64-67 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data),
wherein the first relationships are associated with the first plurality of entities (Michalak, column 6, lines 1-5 – an entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data);
Although Michalak teaches a knowledge graph from both structured and unstructured data, Michalak doesn’t explicitly teach that the knowledge graphs are generated separately or in a distinct manner, however, Boxwell teaches:
generating, by the device, a second knowledge graph, separate from the first knowledge graph, that is representative of the second plurality of entities (Boxwell, [0026] – Multiple knowledge graphs may be generated),
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Michalak’s invention in view of Boxwell in order to generate the knowledge graphs separately; this is a simple substitution of functions for instead of generating a knowledge graph that comprises two sets of data, the knowledge graphs are generated separately altogether (Boxwell, paragraph [0026]).
wherein the second relationships are associated with the second plurality of entities (Michalak, column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured data is interpreted as second relationships in column 6, lines 1-5);
determining, by the device and using an entity resolution model, a first probability that a first node from the first knowledge graph and a second node from the knowledge graph corresponds to a same entity that is a first entity (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
training, by the device and based on determining the first probability, the entity resolution model, using a machine learning module, to determine a second probability that the first entity is associated with a second entity (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 24, lines 32-50 – If the computed measure of similarity exceeds the threshold amount or degree, then coreference unit A and coreference unit B are resolved to the same entity.  However, if the threshold isn’t exceeded, further coreference resolution processes may occur in order to move towards a more definitive determination, wherein this is interpreted as determining more probabilities that are based on a first probability to determine if two entities are associated).


The method of claim 1, wherein receiving the unstructured data comprises: 
obtaining at least one of a webpage, a social media post, or electronic article via a network, wherein the unstructured data includes data from at least one of the webpage, the social media post, or the electronic article (Michalak, column 6, lines 9-20 – Unstructured data (e.g., web, email, instant messaging, or social media data)).

As per claim 3, Michalak as modified teaches:
The method of claim 1, wherein the first plurality of entities are identified using an entity recognition model and the second plurality of entities are identified in the structured data using the entity recognition model that was trained using a machine learning technique (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time).

As per claim 4, Michalak as modified teaches:
The method of claim 1, wherein the structured data comprises data from a data structure that is associated with a characteristic of the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)).

As per claim 5, Michalak as modified teaches:
The method of claim 1, wherein determining the probability that the first node and the second node correspond to the same entity comprises: 
determining one or more other nodes to which the first node is linked;
determining one or more other nodes to which the second node is linked;
determining a third probability weighting associated with each link between the first node and the one or more other nodes (Michalak, column 15, lines 65-67 and column 16, lines 1-10 – Component of the system performs the weighting of features based on statistics associated with a global graph.  "Similarity" reasoning (see, e.g., "Similarity" at block 118 of FIG. 1) can relate to, given a set of features, using an operator to compare concepts, relationships, or messages and generate a ranked order, wherein similarity reasoning is interpreted as determining the probability that the first and second node correspond to the same entity by comparing relationships); 
determining a fourth probability weighting associated with each link between the second node and the one or more other nodes (Michalak, column 15, lines 65-67 and column 16, lines 1-10); and 
determining the first probability that the first node and the second node correspond to the same entity based on the third probability weighting and the fourth probability weighting (Michalak, column 15, lines 65-67 and column 16, lines 1-10.  See also column 20, lines 41-50 and column 22, lines 1-20).

As per claim 6, Michalak as modified teaches:
The method of claim 1, further comprising: 
sending, based on determining the first probability, information identifying the first probability that the first entity corresponds to the second entity to a user device to permit the user device to display the information identifying the first probability (Michalak, column 9, lines 5-15 – A Particularized API layer can enable organizations and developers to integrate aspects of the present disclosure with third party applications (e.g., business intelligence tools, search and discovery tools) or create customized user interfaces that utilize results of the analysis, wherein an interface is inherently on a user device and the results of the analysis is interpreted as the probability that the entities are the same).

As per claim 7, Michalak as modified teaches:
The method of claim 1, further comprising: 
determining, based on determining the first probability, that the first probability satisfies a threshold probability that the first node corresponds to the second node (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); 
analyzing the unstructured data to determine a characteristic of the unstructured data based on determining that the first probability satisfies the threshold probability (Michalak, column 24, lines 32-50); and 
designating that the first entity is associated with the characteristic .

As per claim 15, Michalak teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
obtain unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identify a plurality of entities in the unstructured data using an entity recognition model (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
identify relationships among the plurality of entities using an entity relation model (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 6, lines 1-5 – An entity-centric approach to data analytics, focused on uncovering the interesting facts, concepts, events, and relationships defined in the data, wherein relationships in the structured data is interpreted as second relationships in column 6, lines 1-5); 
generate a first knowledge graph that is representative of the relationships among the plurality of entities (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data); 
receive structured data associated with a characteristic of the unstructured data (Michalak, column 6, lines 9-20 – Unstructured data (e.g., web, email, instant messaging, or social media data)); 
identify a first entity in the structured data using the entity recognition model (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
determine a set of characteristics of the entity based on the structured data using the entity relation model, wherein the set of characteristics includes a relationship between the first entity and a second entity of the structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data.  Column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
Although Michalak teaches a knowledge graph from both structured and unstructured data, Michalak doesn’t explicitly teach that the knowledge graphs are generated separately or in a distinct manner, however, Boxwell teaches:
generate a second knowledge graph, separate from the first knowledge graph (Boxwell, [0026] – Multiple knowledge graphs may be generated) and 

based on the set of characteristics, that is representative of the first entity and the second entity of the structured data (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data, wherein this is interpreted as a second knowledge graph because the claims don’t specify that the graphs need to be separate from one another.  Two graphs can be within a single graph representation); 
determine, using an entity resolution model, a first probability that the first entity of the structured data corresponds to a first entity of the unstructured data based on analyzing the first knowledge graph and the second knowledge graph (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
train, based on determining the first probability, the entity resolution model, using a machine learning module, to determine a second probability that the first entity of the structured data and the first entity of the plurality of entities are associated with a third entity (Michalak, column 5, lines 28-35 – Provide for .

Claims 15-18 and 20 are directed to a non-transitory computer-readable medium performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 15-18 and 20.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Boxwell and further in view of Bonin et al. US 20180197088 A1 (hereinafter referred to as “Bonin”).

As per claim 8, Michalak teaches:
A device, comprising: 
one or more memories (Michalak, column, 1, lines 59-65 – One or more ; and 
one or more processors, communicatively coupled to the one or more memories, configured to: 
receive unstructured data (Michalak, column 1, lines 40-50 –Includes obtaining unstructured text data); 
identify a first entity in the unstructured data (Michalak, column 1, lines 40-50 – Including a plurality of references corresponding to entities); 
determine a first set of characteristics of the first entity based on entity information in the unstructured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
generate a first knowledge graph associated with the first entity, wherein the first knowledge graph includes a first internal node, for the first entity (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data), 
Michalak doesn’t go into detail about the unstructured data being from an external source, however, Bonin teaches:
that is linked by corresponding first edges to first external nodes corresponding to the first set of characteristics (Bonin, [0083] – The text data may be annotated to include identified or detected mentions and/or provide references to the entities in an external resource); 

receive structured data (Michalak, column 2, lines 1-5 and fig. 8A – Obtaining structured data); 
identify a second entity in the structured data (Michalak column 6, lines 9-15 – Entity extraction can be done on both structured and unstructured data.  Column 23, lines 44-50 and fig. 8A – With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source); 
determine a second set of characteristics of the second entity based on the structured data (Michalak, column 6, lines 15-22 – Structured data (e.g., customer information, orders or trades, transactions, or reference data)); 
Although Michalak teaches a knowledge graph from both structured and unstructured data, Michalak doesn’t explicitly teach that the knowledge graphs are generated separately or in a distinct manner, however, Boxwell teaches:
generate a second knowledge graph, separate from the first knowledge graph, for the second entity (Boxwell, [0026] – Multiple knowledge graphs may be generated), 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Michalak’s invention in view of Boxwell in order to generate the knowledge graphs separately; this is a simple substitution of functions for 
wherein the second knowledge graph includes a second internal node, for the second entity, that is linked by corresponding second edges to second external nodes corresponding to the second set of characteristics (Michalak, column 5, lines 64-67 and fig. 3 – Building a graph of global enterprise knowledge from data.  Column 6, lines 9-15 – Assemble a rich Knowledge Graph from both unstructured data and structured data); 
determine, based on using an entity resolution model and analyzing the first knowledge graph and the second knowledge graph a first probability that the first entity corresponds to the second entity based on the first knowledge graph and the second knowledge graph (Michalak, column 24, lines 32-50 – A measure of similarity between feature vector A and feature vector B is computed and compared to a threshold degree or amount of similarity. The measure of similarity may represents a degree or amount by which coreference unit A and coreference unit B correspond to the same entity); and 
train, based on determining the first probability, the entity resolution model, using a machine learning module, to determine a second probability that the first entity and the second entity are associated with a third entity (Michalak, column 5, lines 28-35 – Provide for implementing analytics using both supervised and unsupervised machine learning techniques. Supervised mathematical models can encode a variety of different data "features" and associated weight information, which can be stored in a data file and used to reconstruct a model at run-time.  Column 22, .

Claims 9-14 are directed to a device performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 9-14.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Michalak in view of Boxwell in view of Cohen et al. US 20140067656 A1 (hereinafter referred to as “Cohen”).

As per claim 19, Michalak doesn’t go into detail about a web crawler, however, Cohen teaches:
The non-transitory computer-readable medium of claim 15, wherein the unstructured data is obtained via a web crawler that obtains the unstructured data from one or more online platforms (Cohen, [0033] – A data crawler may be used to obtain information for various sources).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Michalak’s invention in view of Cohen in order to use a web crawler; this is a known function which has been used to improve similar devices such as data gathering devices.  This would have also yielded predictable results of collecting information in a fast efficient manner (Cohen, paragraph [0033]).

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Concerning the Judicial Exception Rejection, the rejection is maintained.  Applicant argues that Subject Matter Eligibility Example 39 contains the same level of applicability as in the pending application.  Applicability for facial recognition from specific steps that couldn’t be practically be performed in the human mind is different from recognizing different data from general learning models.  The limitation for identifying relationships using a machine learning technique is insufficient to amount to significantly more than the judicial exception because this is also recited at a high level of generality.  There’s also no instruction on how the machine learning technique develops to properly identify the relationships unlike in Example 39 which claims different training sets so that the system learns how to differentiate between correct and incorrect facial images.  

Concerning the 102 rejection, Applicant’s arguments with respect to claim(s) 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further search and consideration of Michalak was also given for further clarification in view of the amendments made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olmstead et al. US 20190057310 A1 teaches an entity recognition unit as well as a relationship graph model which work together to form relationships with nodes between entities and topics in at least paragraph [0049].
Subramanian et al. US 20190354887 A1 teaches knowledge graph based learning content generation (title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


June 9, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152